Order entered October 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00935-CR
                                No. 05-19-00936-CR

                      CHRISTIN LEE GORBY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F19-00375-T & F18-29750-T

                                      ORDER

      Before the Court is the State’s October 21, 2020 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief received along with the motion filed as of the date of this order.



                                               /s/   LANA MYERS
                                                     JUSTICE